Case 1:18-cv-00409-AMD-VMS Document 88 Filed 08/19/19 Page 1 of 2 PageID #: 623




 Avrom R. Vann, Esquire
 AVROM R. VANN, P.C.
 1211 A venue of the Americas-40th Floor
 New York, New York 10038-8718
 Tel: (212) 382-1700
 a2442@aol.co~

 Attorneys for Defendant
       PASTEL ENTERPRISES, LLC

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK



                                           Civil Action Number: 1: 18-cv-00409-AMD-VMS
 RIO GRANDE GAMES, INC.,
 a New Mexico Corporation,

                    Plaintiff,

             v.

 PAS TEL ENTERPRISES, LLC,
 a New Jersey Limited Liability Company,
 CHINA ASSURED, LLC, a New Jersey
 Limited Liability Company, MOSES
 GROSSMAN, an individual, PAS TEL
 COMPANIES, INC., a New Jersey
 Company, BATTERY GIANT, LLC
 a New York Limited Liability Company,
 and KEILE BENEDIKT, an individual,

                    Defendants.

                           ATTORNEY'S AFFIRMATION


 STATE OF NEW YORK          )
                                  .ss:
 COUNTY OF NEW YORK)


 END FIELD

       AVROM R. VANN, ESQUIRE, an attorney at law duly admitted to practice before


                                             I
Case 1:18-cv-00409-AMD-VMS Document 88 Filed 08/19/19 Page 2 of 2 PageID #: 624



 the Courts of the State of New York and not being a party to this action, hereby affirms under

 the penalties of perjury as follows:



           1.        I refer to the Order of this Court dated July 23, 2019 (the "Order").



           2.        Pursuant to the Order, I advise this Court that prior to my receipt of the Order

 I had sent to Mr. Moses Grossman ("Grossman") a copy of all of the papers which I had

 received from counsel for the Plaintiff.



           3.        As the Court has requested, I advise the Court that I do not represent Grossman

 in this matter.



           WHEREFORE, to the extent that my name may appear in this matter as an attorney

 for Grossman I respect that the Court Docket be modified to reflect that I am not counsel for

 Grossman in this matter.


 Dated:              New York, New York
                     August 19, 2019




 J:\GROSSMAN_MOSES (PASTEL ENTERPRISES INC.)\RJO GRANDE GAMES INC\Attomey's Affirmation 2019-08-05.wpd




                                                                 2
